internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc intl plr-105123-00 date date legend index number number release date in re taxpayer date a individual a dear this replies to a letter dated date submitted on behalf of taxpayer in which an extension of time is requested under sec_301_9100-3 to permit taxpayer to file form_8279 election to be treated as a fsc or as a small_fsc as provided by temp sec_1_921-1t q a effective for the tax_year beginning on date a additional information was submitted in a letter dated date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process on date the i r s granted taxpayer an extension of time under sec_301_9100-3 to file form_8279 effective for the tax_year beginning on date a taxpayer had days from date to file form_8279 with the i r s individual a was the vice president-tax director of the parent of taxpayer and was responsible for forwarding form_8279 to the i r s within the 30-day period however individual a failed to file form_8279 within the 30-day period the irs has not discovered taxpayer’s failure to timely file form_8279 sec_301_9100-1 provides that the commissioner may grant a taxpayer a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i under the standards set forth in in re plr-105123-00 sec_301_9100-3 sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides standards for extensions of time for making regulatory elections sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_921-1t q a fixes the time to elect treatment as an fsc or small_fsc thus the commissioner has discretionary authority pursuant to sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file form_8279 effective for the tax_year beginning on date a the granting of an extension of time to file form_8279 is not a determination that taxpayer is otherwise eligible to make the election sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely allen goldstein reviewer office of the associate chief_counsel international
